PER CURIAM
We have reviewed all of the evidence and find that the judgment of the trial court is not manifestly against the weight of the evidence, and we find also that the trial court was correct in deciding against the Cambridge Collieries Co. upon the issue of res adjudicata, but we find that the court in its judgment exceeded its jurisdiction in attempting to determine to whom the loyalties accumulating in the future should be paid. The real estate involved is in Guernsey County, and the action, which was rightly brought against the Kemrow Co. in Wayne County, was simply one to determine to whom the money in its hands belonged, and was not for the purpose of enabling the court to determine any other rights of the parties, and that is true also in reference to the Commonwealth Gas Corp.
The judgment of the court will therefore be modified by striking the following language from said judgment: that part of the judgment in the first paragraph thereof after the words “the court finds” in the 9th line thereof, to and including the words “the sale thereof” in the 26th line thereof, and that part of the judgment in the third from the last paragraph thereof, beginning with the words “and, that said The Commonwealth Gas Corporation” in the 6th line of said paragraph, and ending with the words “measured at the wells” in the next to the last line of said paragraph; and by inserting, after the words “gas from said premises” at the end of the first paragraph, the following: “and that the Cambridge Collieries Co. has no right' to any part of said funds”; and as so modified, the judgment is affirmed.
PARDEE, PJ, WASHBURN and PUNK, JJ, concur.